Title: General Orders, 21 August 1780
From: Washington, George
To: 


					
						Head Quarters Orange Town Monday August 21st 1780
						
							Parole Norway 
							 Countersigns Nantz. Orr.Watchword Be Firm
						
					
					[Officers] For the day Tomorrow[:] Brigadier General Patterson[,] Lieutenant Colonels Littlefield[,] Olney[,] Brigade Major Oliver. For Guard[:] Major Leavensworth
					The regimental Paymasters will bring their Payrolls and Abstracts made up to the 1st Instant to the Deputy Paymaster General for Examination They will also call on him for the amount of the Pay and subsistence for the respective regiments for January February and March

to be received on account agreeable to a Resolution of Congress of the 10th of April last published in Orders the 30th of the same Month.
					An orderly Serjeant from each Brigade in the Left Wing to attend the General Court martial tomorrow.
					The first Pennsylvania and first Massachusetts brigade each gives a Serjeant for the orderly office tomorrow.
				